Title: From Thomas Jefferson to William Ludlam, 16 September 1789
From: Jefferson, Thomas
To: Ludlam, William



Sir
Paris Sep. 16. 1789.

The American bills drawn on the American commissioners then at Paris, were paid as long as either of those commissioners remained here, and even a year or two longer by Mr. Barclay the American consul, till he also returned and the books were sent to New York to the board of Treasury. It is there alone they can now be examined or paid. I beleive the whole of those now floating out are duplicates and triplicates of which the principal has been paid. I have the honor to be Sir Your most obedient humble servt,

Th: Jefferson

